           Case 1:20-cv-00343-AJN Document 15 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                     10/14/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Cedric Bishop,                                                         :
                                                                       :
                                    Plaintiff,                         :      20-cv-343 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Jupiter Disco LLC,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming post-

discovery conference in this case in person. Counsel should submit a joint status letter on ECF

no later than seven days prior to the scheduled conference. The joint letter shall:


        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP;
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates; and
        5) Indicate whether they can do without a conference altogether.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating

whether the conference is cancelled and addressing any other relevant deadlines and information.

If a conference is held, it will be by telephone, albeit perhaps at a different time than the

currently scheduled time. To that end, if counsel believe that a conference would be appropriate,
          Case 1:20-cv-00343-AJN Document 15 Filed 10/14/20 Page 2 of 2




they should indicate in their joint status letter all times on the date of the scheduled conference

that they would be available for a telephone conference. In either case, counsel should review

and comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,

available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.


       SO ORDERED.

Dated: October 13, 2020                               __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                             United States District Judge




                                                  2
